Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objections to the drawings are withdrawn due to the replacement drawings submitted 12/31/2021.

Specification
The objections to the abstract and title of the invention are withdrawn due to the amendments submitted 12/31/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7, 10-11, 13-14, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mun et al., US PGPub 2012/0265928.
With respect to claim 7, Mun teaches a storage device comprising: 
a memory device including a first memory block and a second memory block (pars. 59-63, two of the pages of the memory device; and
a controller configured to control the memory device, wherein the controller generates write data by randomizing data to be stored in the first memory block using a random seed that corresponds to the second memory block, and provides the write data to the memory device for storing in the first memory block (pars. 60-63). 
With respect to claim 10, Mun teaches the storage device according to claim 7, wherein each memory cell included in the second memory block is programmed in foggy-fine program operation (par. 56). 
With respect to claim 11, Mun teaches a storage device comprising: 
a memory device including a plurality of memory blocks (par. 59); and 
a memory controller configured to perform, using an identical random seed, at least one of operation of randomizing or de-randomizing (par. 63); 
wherein the operation of randomizing data is an operation of generating data to be stored in different memory blocks among the plurality of memory blocks using original data and the identical random seed (par. 63), 
wherein the operation of de-randomizing data is an operation of generating the original data using the identical random seed and the data stored in one of the different memory blocks (pars. 63-64). 
With respect to claim 13, Mun teaches the storage device according to claim 12, wherein the memory controller comprises: 
a random table (par. 63, seed table) configured to include a first address group including addresses of memory cells included in the first memory block (par. 63, page address of a page. A page contains segments, which contain memory cells, described in par. 50) and a second address group including addresses of memory cells that are included in the second memory block and correspond to the respective addresses of the memory cells included in the first memory block (pars. 60-63, a second page of the pages in memory), and a random seed group including random seeds corresponding to the respective addresses of the memory cells included in the second memory block (pars. 60-63, the seed table containing seeds that correspond to the rows); 
a random seed generator configured to output a selected random seed from among the random seeds included in the random seed group, based on an address in which write data is to be stored among the addresses included in the first address group or the second address group(pars. 60-63, the random sequence generator outputs a seed based on which page is being accessed); and 
an operating component configured to generate the write data by randomizing, using the selected random seed and original data (par. 64, the combined data).
With respect to claim 14, Mun teaches the storage device according to claim 13, wherein the write data is stored in the first memory block and the second memory block (pars. 63-64). 
With respect to claim 16, Mun teaches the storage device according to claim 13, wherein each memory cell included in the second memory block is programmed in foggy-fine program operation (par. 56).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-9, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mun, as applied to claims 7 and 11 above. 
With respect to claim 8, Mun teaches all limitations of the parent claim, but doesn’t specifically teach that the first memory block contains single-level cells, and the second memory block contains quad-level cells.  Mun teaches that the memory cells contain 1-bit or multi-bit data of M cells, M being an integer of two or more (par. 50).  Choosing 4 as the integer to create a quad-level cell would be a design choice that would be obvious to try, and thus, Mun teaches the storage device according to claim 7, wherein each memory cell included in the first memory block is programmed to store 1 bit, and each memory cell included in the second memory block is programmed to store 4 bits. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Mun before him before the earliest effective filing date, to choose a single level cell for the first memory block, and a quad-level cell for the second memory block, because it would be obvious to try. Par. 50 of Mun describes storing data in 1-bit cells or multi-bit cells, the number of bits being an integer of 2 or more. Thus, there is a finite set of integers that one of ordinary skill in the art would try, namely 2, 3 or 4 bits.  As is well known in the art, double-level cell, triple-level cell and quad-level cell are the 3 most widely used multi-level cells.
With respect to claim 9, Mun teaches all limitations of the parent claim, but doesn’t specifically teach that the number of bits in the cells of the first memory block is smaller than the number of bits included in the second memory block.  Mun teaches that the memory cells contain 1-bit or multi-bit data of M cells, M being an integer of two or more (par. 50).  Choosing 1-bit for the first memory block, and 2 or more bits for the second memory block would be a design choice that would be obvious to try, and thus, Mun teaches the storage device according to claim 7, wherein the number of data bits stored in each memory cell included in the first memory block is smaller than the number of data bits stored in each memory cell included in the second memory block. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Mun before him before the earliest effective filing date, to choose a single level cell for the first memory block, and a muti-level cell for the second memory block, because it would be obvious to try. Par. 50 of Mun describes storing data in 1-bit cells or multi-bit cells, the number of bits being an integer of 2 or more. Choosing to 1-bit cells for the first memory block and 2 bits or more for the second block would be obvious to try, as Mun gives two options for memory cells 1- bit or multi-bit, and thus there is a finite number of combinations that would be obvious to try.
With respect to claim 12, Mun teaches all limitations of the parent claim, but doesn’t specifically teach that the first memory block contains cells programmed to store 1 bit, and the second memory block contains cells programmed to store 2 bits or more.  Mun teaches that the memory cells contain 1-bit or multi-bit data of M cells, M being an integer of two or more (par. 50).  Choosing 1-bit for the first memory block, and 2 or more bits for the second memory block would be a design choice that would be obvious to try, and thus, Mun teaches the storage device according to claim 11, wherein the plurality of memory blocks include a first memory block including memory cells programmed to store 1 bit, and a second memory block including memory cells programmed to store 2 bits or more.
It would have been obvious to one of ordinary skill in the art, having the teachings of Mun before him before the earliest effective filing date, to choose a single level cell for the first memory block, and a quad-level cell for the second memory block, because it would be obvious to try. Par. 50 of Mun describes storing data in 1-bit cells or multi-bit cells, the number of bits being an integer of 2 or more. Choosing to 1-bit cells for the first memory block and 2 bits or more for the second block would be obvious to try, as Mun gives two options for memory cells 1- bit or multi-bit, and thus there is a finite number of combinations that would be obvious to try.
With respect to claim 15, Mun teaches all limitations of the parent claim, but doesn’t specifically teach that the number of bits in the cells of the first memory block is smaller than the number of bits included in the second memory block.  Mun teaches that the memory cells contain 1-bit or multi-bit data of M cells, M being an integer of two or more (par. 50).  Choosing 1-bit for the first memory block, and 2 or more bits for the second memory block would be a design choice that would be obvious to try, and thus, Mun the storage device according to claim 13, wherein the number of data bits stored in each memory cell included in the first memory block is smaller than the number of data bits stored in each memory cell included in the second memory block. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Mun before him before the earliest effective filing date, to choose a single level cell for the first memory block, and a multi-level cell for the second memory block, because it would be obvious to try. Par. 50 of Mun describes storing data in 1-bit cells or multi-bit cells, the number of bits being an integer of 2 or more. Choosing to 1-bit cells for the first memory block and 2 bits or more for the second block would be obvious to try, as Mun gives two options for memory cells 1- bit or multi-bit, and thus there is a finite number of combinations that would be obvious to try.

Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Mun et al., US PGPub 2012/0265928 and the other prior art of record fails to teach wherein at least two physical page addresses of the first address group correspond to one physical page address of the second address group, and wherein the at least two physical page addresses of the first address group and the one physical page address of the second address group corresponding to the at least two physical page addresses of the first address group have a same random seed among the random seeds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 12/31/2021 have been fully considered but they are not persuasive. Applicant’s arguments on pages 10-12 with respect to independent claim 1 are persuasive, and the rejection of claim 1 and its dependent claims 3-6 are withdrawn.  Applicant argues on pages 12-14, with respect to claim 7, that Mun fails to teach using a single, identical random seed that corresponds to more than one memory block, and with respect to claim 11, the use of a single identical random seed used in randomizing operations for different memory blocks.  In the rejection, the examiner has considered a page as the block unit of the claim.  In the arguments, Applicant points to the fact that a seed is assigned to each page, as described in paragraph 60 of Mun.  However, in the cited par. 63, the seeds may be assigned to a row instead of a page.  Par. 50 discloses that there may be multiple pages in a row, in one embodiment. Therefore, Mun teaches sharing a seed among pages, as is the case when the seed is assigned to a row comprising multiple pages, and teaches that feature of claims 7 and 111.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136